Citation Nr: 0703385	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1944 until March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service connected disabilities consist of 
lumbar strain and arthritis, rated at 40 percent; compression 
deformity of the 6th thoracic vertebra, rated at 20 percent; 
and degenerative disease of the cervical spine, rated at 20 
percent.  The combined rating is 60 percent and the veteran 
has been found to be entitled to a total compensation rating 
based on individual unemployability.  

2.  The veteran's service connected disabilities do not 
render him so helpless as to require the need for aid and 
attendance of another, and he does not have at least one 
service connected disability rated as 100 percent disabling 
to be considered for housebound benefits. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
due to the need for the regular aid and attendance of another 
person or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.350, 3.352 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Compensation

Special monthly compensation is payable to a veteran whose 
service connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The basic criteria for 
determining the need for regular aid and attendance include 
the inability of the veteran to dress himself or to keep 
himself ordinarily clean and presentable; frequent need for 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (not including the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  VA must consider 
all the factors in determining eligibility, but at least one 
of the criteria must be present before eligibility for 
special monthly compensation can be considered.  See Prejean 
v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. 
App. 222, 225 (1996).

The veteran holds a 40 percent rating for lumbar strain and 
hypertrophic arthritis, a 20 percent rating for compression 
deformity, and a 20 percent rating for degenerative joint 
disease of the cervical spine, for a combined rating of 60 
percent.

A May 2003 aid and attendance examination noted that the 
veteran required aid to protect himself from hazards or 
dangers incident to his daily environment due to his physical 
condition.  The exam also showed a stooped posture but noted 
the veteran's ability to walk independently, eat unassisted, 
and attend to the wants of nature unassisted.  

In January 2005, a VA aid and attendance examination was 
performed.  During the exam, the veteran stated that he 
occasionally drives and prepares his own breakfast and walks 
daily to and from his barn and mailbox, which is 
approximately fifty yards.  However, in the May 2005 
substantive appeal, the veteran stated that he was no longer 
able to drive.  The examiner noted that the veteran was not 
permanently bedridden.  However, the veteran did use a cane 
or walker to ambulate.  The veteran stated that he suffered 
from bladder incontinence, requiring him to change his shorts 
two to three times per day, and needed assistance taking a 
bath and shower because he is afraid he will fall.  The 
veteran also stated that he needed help dressing, but he 
stated that prior to his stroke he was capable of performing 
these duties.
The examiner noted that the veteran had a slow, shuffled gait 
and somewhat of a tremor.  The veteran's upper extremity 
strength was slightly diminished on the right compared to his 
left, but his grip strength was diminished bilaterally in the 
lower extremities.  There was limited range of motion of the 
trunk and the cervical spine, which was as follows: flexion 
25 degrees, extension 10 degrees, and rotation to the right 
25 degrees and to the left approximately 30 degrees, which 
was painful bilaterally.  The veteran's lumbar spine was 
difficult to evaluate due to his unsteadiness.  However, he 
was able to flex the lumbar spine, with weight-bearing, to 
approximately 70 degrees.  Extension was 5 degrees and 
rotation to the left and right was limited to 10 degrees 
bilaterally.  The veteran could bend to the left and right 10 
degrees.  There was a very slight droop to the right side of 
the veteran's mouth.  Motor strength was diminished on the 
right in the upper and lower extremities and grip strength 
was diminished bilaterally.  Sensation decreased to light 
touch in a diffuse manner about the feet bilaterally.    

The examiner listed the following presumptive diagnoses: 
status post cerebrovascular accident with right sided 
residual weakness; degenerative disc disease of the cervical, 
lumbar, and thoracic spine with diffuse idiopathic skeletal 
hyperostosis phenomenon in the thoracic spine; glaucoma; 
benign prostatic hypertrophy; hyperlipidemia; hypertension; 
carotid artery disease bilaterally; reflux; depression; and 
status post cataract extraction, OD.  

In April 2006, the Board remanded the case for a medical 
examination in order to determine the severity of his service 
connected spinal disorders and their impact on his ability to 
function.  

In May 2006, the veteran underwent the requested VA 
examination.  The veteran complained of severe and constant 
back pain.  He stated that he rarely walks, and when he does, 
he uses a cane or a walker.  The veteran attended the 
examination in a wheelchair.  He noted that he has difficulty 
getting on and off the toilet seat.  The veteran also stated 
that he has had multiple falls due to his back pain and feet 
numbness.  The veteran lives with his wife and has home 
health service twice a week.  The examiner noted the 
veteran's 2002 stroke.    

The examiner stated that the veteran has degenerative disc 
disease in the cervical and lumbosacral spine, which cannot 
be distinguished from the service connected disabilities.  
The examiner stated she did not think that the aid and 
attendance of another person to protect the veteran during 
daily living was needed.   

In addition to the May 2006 VA opinion, the evidence shows 
that the veteran is not bedridden, and he can feed himself.  
The veteran has stated that he needs help bathing and 
dressing and getting on and off the toilet seat, but he has 
also stated this is because he is afraid he will fall and 
does not result from an actual inability to perform these 
daily functions of life.  Although the May 2003 aid and 
attendance examination report checked that the veteran 
required aid to protect himself from hazards or dangers 
incident to his daily environment due to his physical 
condition,  the exam showed that the veteran could walk 
independently, eat unassisted, and attend to the wants of 
nature unassisted.  Additionally, the May 2003 examiner did 
not offer an explanation for his opinion, and he did not have 
the benefit of review of the veteran's claim's folder, as the 
May 2006 examiner did.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  Therefore, the Board finds that the 
veteran's service connected disabilities do not prevent him 
from performing his activities of daily living nor interfere 
in any significant way with any of the activities described 
in 38 C.F.R. § 3.352(a). 

The Board has also considered whether the veteran would be 
entitled to housebound benefits.  To be considered for 
housebound benefits, the veteran must have one of his service 
connected disabilities rated as 100 percent disabling and has 
additional service connected disability independently ratable 
at 60 percent or is permanently housebound by reason of 
service connected disability or disabilities.  38 C.F.R. § 
3.350(i).  The veteran does not meet the prerequisite 
schedular rating of having at least one service connected 
disability rated as 100 percent disabling, and no further 
consideration may be given to this aspect of his claim.  
Accordingly, the Board finds, by a preponderance of the 
evidence that the veteran's service connected disabilities do 
not render him so helpless as to require aid and attendance, 
and he does not have at least one service connected 
disability rated as 100 percent disabling to be considered 
for housebound benefits.  The claim of entitlement to special 
monthly compensation due to the need for aid and attendance 
or by reason of being housebound must be denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (June 2003, June 2005).  In December 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
by reason of being permanently housebound is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


